Citation Nr: 0829369	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-20 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for postoperative residuals from a right clavicle fracture.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran, who had active service from January 1949 to May 
1954, appealed that decision, and the case was referred to 
the Board for appellate review.  


FINDING OF FACT

The competent medical evidence shows that the veteran's 
service-connected postoperative residuals from a right 
clavicle fracture are manifested by pain and limitation of 
motion  There is no evidence of ankylosis or impairment of 
the humerus. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for postoperative residuals from a right clavicle fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200, 5201, 5202 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated in November 
2006 and May 2007.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provides additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
This holding requires the Secretary to notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  A May 2007 letter provided notice of 
the information and evidence required to substantiate the 
claim for an increased rating for postoperative residuals 
from a right clavicle fracture.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his postoperative residuals from a right 
clavicle fracture does not accurately reflect the severity of 
that disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
condition adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  If two 
disabilities evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximated the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.

In a July 1954 rating decision, the RO granted service 
connection for postoperative residuals from a right clavicle 
fracture and assigned an initial disability rating of 
10 percent.  An April 1982 rating decision increased that 
disability rating to 20 percent and in June 1984, another 
rating decision increased the rating to 30 percent and 
changed the applicable Diagnostic Code from 5203 to 5202.  A 
30 percent rating under Diagnostic Code 5202 is characterized 
by recurrent dislocation of the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.

In an April 2006 rating decision the RO increased the 
disability rating for the veteran's postoperative residuals 
from a right clavicle fracture from 30 percent to 40 percent.  
The 10 percent increase was based on objective evidence 
showing functional loss due to pain, weakened movement and 
excessive fatigability with use.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

In December 2007, a VA examiner evaluated the veteran's range 
of motion for his right shoulder.  The examiner determined 
that the veteran's forward flexion was zero to 85 degrees.  
Abduction was zero to 90 degrees, external rotation was zero 
to 60 degrees, and internal rotation was zero to 50 degrees.  
The examiner noted objective evidence of pain, tenderness, 
painful movement, weakness and guarding of movement.  
Fatigue, lack of endurance and incoordination after three 
repetitive motions was also observed, but the examiner 
determined that there was no significant change from the 
veteran's previous examinations. 

The Board notes that, under the laws administered by VA, a 
distinction is made between major (dominant) and minor upper 
extremities for rating purposes.  In the present matter, the 
veteran's right shoulder is considered the major upper 
extremity.  

Under Diagnostic Code 5200, an evaluation of 40 percent is 
warranted if there is evidence of intermediate ankylosis of 
the (major) scapulohumeral articulation between favorable and 
unfavorable articulation.  A 50 percent rating is warranted 
if there is evidence of unfavorable ankylosis of the (major) 
scapulohumeral articulation with abduction limited to 25 
degrees to the side.  38 C.F.R. § 4.71a (2007).  Diagnostic 
Codes 5200, however, is not applicable for evaluating the 
veteran's service-connected postoperative residuals from a 
right clavicle fracture because there is no evidence of 
ankylosis of any joint.  

Under Diagnostic Code 5202, a 40 percent evaluation is 
warranted if there is evidence of fibrous union of the 
humerus.  Id.  A 50 percent evaluation is warranted for a 
nonunion of the humerus (false flail joint).  There is no 
clinical evidence of the existence of fibrous union.  Thus a 
rating in excess of 30 percent is not available under 
Diagnostic Code 5202.

Under Diagnostic Code 5201, an evaluation of 30 percent is 
granted when there is limitation of arm motion midway between 
side and shoulder level.  A higher evaluation of 40 percent 
is granted whenever there is limitation of arm motion to 
25 degrees from the side.  The normal range of motion of the 
shoulder is forward elevation (flexion) to 180 degrees, 
abduction to 180 degrees, external rotation to 90 degrees and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  
The veterans' current range of motion, as determined during 
the December 2007 VA examination, is in line with a 30 
percent disability rating under Diagnostic Code 5201, but is 
not severe enough to warrant an evaluation for 40 percent 
disabling.

Based on the record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher evaluation than 30 
percent disabling for the veteran's postoperative residuals 
from a right clavicle fracture under Diagnostic Codes 5200, 
5201 or 5202.

However, the Court has held that when a Diagnostic Code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered and a higher rating can be considered based on 
functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The evidence 
of record documents the veteran's reports of pain.  In March 
2005 the VA examiner noted pain throughout all ranges of 
motion of the right shoulder.  Therefore, the Board finds 
that a rating of 40 percent, but no higher, is warranted for 
the veteran's postoperative residuals from a right clavicle 
fracture. 

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's shoulder disability, alone, has 
required frequent hospitalization, or that manifestations of 
the disability exceed those contemplated by the schedule 
criteria.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Accordingly, an increased rating is denied.  


ORDER

A disability rating in excess of 40 percent for postoperative 
residuals from a right clavicle fracture is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


